Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior arts of record fail to teach or reasonably suggest the integrated circuit as
recited in claim(s) 1 as follow:

Claim 1:
“a pattern matching circuit that is configured to compare the input value and multiple transformed versions of the input value with a specified bit pattern and/or to compare the input value with the specified bit pattern and multiple transformed versions of the specified bit pattern;
wherein the transformed versions of the input value or the specified bit pattern are created by repeated application of a transformation to the input value or the specified bit pattern; 
wherein the function is invariant under the transformation or wherein an inverse transformation exists for the transformation, by which a change in the function values that is caused by the transformation of the input values can be reversed;
a selection circuit that is configured to select a function value depending on the comparison result of the pattern matching circuit and the input value; and
	an output circuit that is configured to output a function value for the input value based on the selected function value. ”
	
Hence, the prior arts of record do not anticipate nor render obvious the claimed
inventions.
	Thus, claims 1-28 are allowable over the prior arts of record.


			Reference Cited by Examiner
	2012/0079462 (Hriljac), discloses a method includes any one or combination of: 
(1) applying, with a processor of the computer system, a data transformation to one or more value representations in the computer-executable instructions to create one or more transformed code segments, the data transformation comprising at least one of a nonlinear transformation and a function composition transformation; (2) generating, with a processor of the computer system, transformed computer-executable instructions based on the transformed code segments; and (3) storing the one or more transformed code segments with corresponding computer-executable instructions on the non-transient storage media. 
 
2013/0097431 (Hriljac), discloses a method includes applying, with a processor, a data transformation to one or more value representations in the computer-executable instructions to create one or more transformed code segments; dividing the one or more transformed code segments into portions, the portions including instructions for providing a first set of data for use by the second portion.

	10,657,001 (Han), discloses a method comprising arranging a first data chunk 
into a ring structure, tagging the first data chunk by appending extra data to 
the first data chunk, and performing erasure coding on the first data chunk 



/PHUNG M CHUNG/            Primary Patent Examiner, Art Unit 2111